 1                                                                    District Judge Ricardo S. Martinez

 2

 3

 4

 5

 6

 7                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9
      CITIZENS OF THE EBEY’S RESERVE                     No. 2:19-cv-01062-RMS-JRC
10    FOR A HEALTHY, SAFE & PEACEFUL
      ENVIRONMENT, and PAULA SPINA,
                                                         ORDER GRANTING STIPULATED MOTION
11            Plaintiffs,                                FOR AN ENLARGEMENT OF TIME TO FILE A
                                                         RESPONSE TO THE COMPLAINT AND
12            v.                                         LODGE THE ADMINISTRATIVE RECORD

13    UNITED STATES DEPARTMENT OF
      THE NAVY, a military department of the
      United States; and TODD C. MELLON, in
14    his official capacity as Acting Assistant
      Secretary of the Navy for Energy,
15    Installations & Environment,

16            Defendants,

17          THIS MATTER having come before the Court upon a Stipulated Motion for an

18   Enlargement of Time to File a Response to the Complaint and Lodge the Administrative Record

19   (the “Motion”), the Court does hereby find good cause to GRANT the Motion. Accordingly, the

20   Defendants’ deadline to file a response to the Plaintiffs’ complaint in this action is extended to

21   October 16, 2019. Additionally, Defendants’ deadline to lodge the relevant administrative record

22   with this Court is hereby vacated, and the parties are ordered to propose to the Court a mutually

23   agreeable, reasonable schedule for lodging the record, supplementing the record if needed, and

24
     ORDER GRANTING MOTION FOR AN ENLARGEMENT      -1-                         U.S. Department of Justice
25   OF TIME TO FILE A RESPONSE TO THE COMPLAINT                                       150 M. Street, NE
     AND LODGE THE ADMINISTRATIVE RECORD                                          Washington, DC 20002
     No. 2:19-cv-01062
 1   for any briefing related thereto (if needed). The parties are further directed to file this proposed

 2   schedule with the Court no later than October 16, 2019.

 3          DATED this 16 day of September 2019.

 4

 5                                                  A
                                                    RICARDO S. MARTINEZ
 6                                                  CHIEF UNITED STATES DISTRICT JUDGE

 7

 8   Presented by:

 9   LAWRENCE VANDYKE
     Deputy Assistant Attorney General
10
     By: /s/ Brigman L. Harman
11   Brigman L. Harman
     United States Department of Justice
12   Environment & Natural Resources Division
     Natural Resources Section
13   150 M Street, NE
     Washington, D.C. 20002
14   Counsel of Record for the Federal Defendants

15
     BRICKLIN & NEWMAN, LLP
16
     By: s/ Zachary Griefen (with permission)
17   David A. Bricklin, WSBA No. 7583
     Claudia M. Newman, WSBA No. 24928
18   Zachary K. Griefen, WSBA No. 48608
     1424 Fourth Avenue, Suite 500
19   Seattle, WA 98101
     Tel: (206) 264-8600
20   Fax: (206) 264-9300
     Email: bricklin@bnd-law.com
21            newman@bnd-law.com
              griefen@bnd-law.com
22   Counsel of Record of COER and Paula Spina

23

24
     ORDER GRANTING MOTION FOR AN ENLARGEMENT      -2-                          U.S. Department of Justice
25   OF TIME TO FILE A RESPONSE TO THE COMPLAINT                                        150 M. Street, NE
     AND LODGE THE ADMINISTRATIVE RECORD                                           Washington, DC 20002
     No. 2:19-cv-01062
